Case 1:19-cv-00874-RBJ-MEH Document 408-8 Filed 03/10/21 USDC Colorado Page 1 of 7




                  Exhibit G
Case 1:19-cv-00874-RBJ-MEH Document 408-8 Filed 03/10/21 USDC Colorado Page 2 of 7




                                                                       1



        1                IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
        2
            Case No. 19-cv-00874-MSK-MEH
        3   ____________________________________________________________________

        4   WARNER BROS. RECORDS, INC., et al.,

        5         Plaintiffs,

        6   vs.

        7   CHARTER COMMUNICATIONS, INC.

        8         Defendant.

        9   ____________________________________________________________________

       10             Proceedings before MICHAEL E. HEGARTY, United

       11   States Magistrate Judge, United States District Court for the

       12   District of Colorado, commencing at 1:33 p.m., October 29,

       13   2019, in the United States Courthouse, Denver, Colorado.

       14   ____________________________________________________________________

       15             WHEREUPON, THE ELECTRONICALLY RECORDED PROCEEDINGS

       16   ARE HEREIN TYPOGRAPHICALLY TRANSCRIBED. . .

       17   ____________________________________________________________________

       18                                 APPEARANCES

       19             NEEMA SAHNI, MEGAN O'NEIL and JEFF GOULD, Attorneys

       20   at Law, appearing for the Plaintiffs.

       21             ERIN RANAHAN, ALLISON SKOPEC and JACK TANNER,

       22   Attorneys at Law, appearing for Defendant.

       23   ____________________________________________________________________

       24                      TELEPHONIC DISCOVERY CONFERENCE

       25



                               PATTERSON TRANSCRIPTION COMPANY
                               scheduling@pattersontranscription.com
Case 1:19-cv-00874-RBJ-MEH Document 408-8 Filed 03/10/21 USDC Colorado Page 3 of 7




                                                                     12



        1   cases that have said, to not connect the damages and not

        2   have it bear some relation to actual damages would -- would

        3   be a windfall and what the jury needs to decide in a

        4   statutory case of what is just, under the circumstances.

        5   And we should be able to at least get discovery and make our

        6   arguments for the jury.

        7               THE COURT:   I understand.

        8               So it's not my practice to make either side create

        9   information or information that did not previously exist.

       10   Based on plaintiff counsel's representations that a lot of

       11   this information doesn't exist, then I'm not going to order

       12   it produced.   However, you disbelieve that, based on what

       13   you just said.   So what I --

       14               MS. RANAHAN:    Yes.

       15               THE COURT:     -- think should happen is that you

       16   ought to do a properly worded, maybe even broad 30(b)(6) of

       17   how the -- you know, maybe a sampling of how these record

       18   companies do keep track of profits and whether they have an

       19   idea of amount per work.      And if you can then show me that,

       20   in fact, they -- plaintiffs' counsel was incorrect, and that

       21   they do have a way of doing this, then it's a different

       22   ballgame.

       23               MS. RANAHAN:    Okay.

       24               THE COURT:   So that would be without prejudice to

       25   you getting some more information and showing me this is




                             PATTERSON TRANSCRIPTION COMPANY
                             scheduling@pattersontranscription.com
Case 1:19-cv-00874-RBJ-MEH Document 408-8 Filed 03/10/21 USDC Colorado Page 4 of 7




                                                                          13



        1   something they can do easily and -- and if they provide the

        2   right documents, any expert can reasonably calculate.              All

        3   right?

        4              MS. RANAHAN:   Okay.    Your Honor, could I make one

        5   more point about that.

        6              There's about 80 percent overlap in the work that

        7   were in the prior case where this information was produced.

        8   So there can be absolutely no burden on them reproducing for

        9   this case what was produced about the same work in that

       10   case, and, obviously, if they produce in that if that

       11   exists.   So at the very least, we would request that they be

       12   ordered to produce the work-ordered financials that they

       13   produced in the other case that relate to the exact same

       14   work at issue here.

       15             THE COURT:    So you were counsel in that case --

       16   were you counsel in that case?

       17             MS. RANAHAN:    We were, we -- our firm was.          I

       18   personally wasn't, just Jeff Gould on the phone was, for

       19   plaintiff.

       20             THE COURT:    So what was produced?

       21             MS. SAHNI:    Your Honor, could I mention --

       22             MR. GOULD:    Thank you, Your Honor.

       23             MS. SAHNI:    Sorry, go ahead, Jeff.

       24             MR. GOULD:    Thank you, Your Honor.          This is Jeff

       25   Gould from Oppenheim & Zebrak.      I'm counsel for plaintiffs




                            PATTERSON TRANSCRIPTION COMPANY
                            scheduling@pattersontranscription.com
Case 1:19-cv-00874-RBJ-MEH Document 408-8 Filed 03/10/21 USDC Colorado Page 5 of 7




                                                                       23



        1   Cox case and those works are not at issue in the Charter

        2   case, my clients may feel strongly that they don't want to

        3   expand the universe in which that information is looked at

        4   and utilized.

        5             THE COURT:    Well, I don't understand.       The defense

        6   already volunteered to do that, subject to your review of it

        7   and objection and correction.      So it would be the defense

        8   that's spending the money, with you having authority to say

        9   yeah or nay, this is not correct or this is including

       10   information that is not relevant, and I would oversee that

       11   process, what's wrong with that?

       12            MR. GOULD:     That may work.     I misunderstood,

       13   perhaps, what Ms. Ranahan was suggesting went to -- in the

       14   course of the case, they would not seek to utilize --

       15            THE COURT:     No, no, no.

       16            MS. SAHNI:     -- the information about this --

       17            THE COURT:     No, they will reduce the universe that

       18   is -- that is brought over or transported to this case and

       19   show you what the end product is.      Okay.

       20             MR. GOULD:    Yes.   Thank you, sir.

       21            THE COURT:     All right, next issue.

       22            MS. RANAHAN:     Okay.    And just to clarify, so this

       23   is still without prejudice to bring this back, once we take

       24   a 30(b)(6), finding out what other types of agreements and

       25   underlying information we --




                            PATTERSON TRANSCRIPTION COMPANY
                            scheduling@pattersontranscription.com
Case 1:19-cv-00874-RBJ-MEH Document 408-8 Filed 03/10/21 USDC Colorado Page 6 of 7




                                                                           24



        1             THE COURT:     Well, yeah.     I mean, I think you still

        2   ought to that probably, but now --

        3             MS. RANAHAN:     Okay.

        4             THE COURT:     -- now that we are getting you

        5   probably 60 or 70 percent of what you would need as far as a

        6   whole universe of data that would comprise profit or an

        7   amount of the income per work, I don't know.             I don't know

        8   what I would do.

        9             MS. RANAHAN:     Okay.

       10            THE COURT:      So I'm altering that in a sense.           I'll

       11   still make it without prejudice to asking for it in more

       12   complete form.

       13            MS. RANAHAN:      Right.

       14            THE COURT:      But I --

       15            MS. RANAHAN:      And also some of -- I'm sorry, Your

       16   Honor.

       17            THE COURT:      No, I'm done.

       18            MS. RANAHAN:      Also as to some of the underlying

       19   backup, we would prefer to have a chance to at least ask

       20   about it and find out what is available --

       21            THE COURT:      That's fine.

       22            MS. RANAHAN:      -- before we are foreclosed

       23   basically from it.

       24            THE COURT:      That's fine.     You know where my mind

       25   is so . . .




                             PATTERSON TRANSCRIPTION COMPANY
                             scheduling@pattersontranscription.com
Case 1:19-cv-00874-RBJ-MEH Document 408-8 Filed 03/10/21 USDC Colorado Page 7 of 7




                                                                    52



        1                     TRANSCRIBER'S CERTIFICATION

        2   I certify that the foregoing is a correct transcript to the

        3   best of my ability to hear and understand the audio recording

        4   and based on the quality of the audio recording from the

        5   above-entitled matter.

        6

        7   /s/ Carol Patterson                      November 1, 2019

        8   Signature of Transcriber                        Date

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25




                           PATTERSON TRANSCRIPTION COMPANY
                           scheduling@pattersontranscription.com
